Exhibit 99.1 Investor and Media Inquiries: David A. Christiansen (610) 208-3065 dchristiansen@cartech.com CARPENTER TECHNOLOGY REPORTS THIRD QUARTER RESULTS · Third quarter revenues net of surcharges down 24% from year earlier · Income from continuing operations of $13.1 million or $0.30 per diluted share, including $0.03 of restructuring charges · Operating margin of 6.8%, net of surcharges and restructuring costs · Third quarter positive free cash flow of $11.8 million WYOMISSING, Pa., April 28, 2009 Carpenter Technology Corporation (NYSE:CRS) today reported income from continuing operations of $13.1 million or $0.30 per diluted share for the fiscal third quarter ended March 31, 2009, which included restructuring costs of $2.1 million or $0.03 per share for a facility closure.
